Citation Nr: 0620759	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right eye disorder 
resulting from surgery performed at a VA facility in July 
1999.      

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right eyelid disorder 
resulting from surgery performed at a VA facility in July 
1999.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The appellant had active military service from August 1971 to 
January 1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant contends that following his July 1999 cataract 
surgery of his right eye, which was performed at the Little 
Rock VA Medical Center (VAMC), his right eye vision decreased 
and he developed ptosis of his right eyelid.  Specifically, 
the appellant maintains that during the surgery, his 
"posterior capsular" was torn, which caused "vitreous 
material" to go into the "anterior chamber."  According to 
the appellant, in "layman terms," his eyelid was cut during 
the July 1999 surgery, which later caused his eyelid to drop 
down, thereby hindering his sight and causing facial 
disfigurement.

In the instant case, outpatient treatment records from the 
Little Rock VAMC, from July 1998 to October 2002, show that 
in July 1999, the appellant underwent a right eye cataract 
extraction, with lens implant.

In an April 2004 decision, the Board remanded this case.  At 
that time, the Board stated that in March 2002, the appellant 
underwent a VA eye examination.  Following the examination, 
the examining physician diagnosed the appellant with the 
following: (1) nonproliferative diabetic retinopathy of the 
right eye, (2) glaucoma, (3) right eye pseudophakia, and (4) 
ptosis.  The examiner also opined that there was no evidence 
of negligence or carelessness on VA's part.  However, in the 
April 2004 remand, the Board noted that the examiner did not 
provide any reasons or bases for his/her opinion.  In 
addition, the examiner failed to address the pertinent 
questions in this case, which were whether the appellant had 
additional disability, to specifically include defective 
vision of the right eye and/or drooping of the right eyelid, 
due to his right eye cataract surgery performed at a VA 
facility in July 1999, and if so, whether the proximate cause 
of the additional disability(ies) was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable. Therefore, in light of the above, the 
Board was of the opinion that another VA examination, should 
be performed in order to determine whether any current right 
eye disorder and/or right eyelid disorder resulted from 
negligent or improper VA treatment.  

In the April 2004 remand, the Board also noted that although 
VAMC outpatient treatment records included pre-operative and 
post-operative assessments of the appellant's right eye 
cataract surgery, the records were negative for a specific 
operative report which was pertinent to the appellant's 
cataract surgery of the right eye.  Thus, in the April 2004 
remand, the Board requested that the RO obtain any operative 
report(s) pertinent to the appellant's July 1999 right eye 
cataract surgery, if available.  In addition, the RO was to 
afford the appellant a VA ophthalmologic examination by an 
appropriate specialist to determine the nature and etiology 
of any right eye disorder and/or right eyelid disorder.  
After a review of the examination findings and the entire 
evidence of record, the examiner was requested to render an 
opinion as to whether it was at least as likely as not that 
the appellant developed additional disability(ies), to 
specifically include defective vision of the right eye and/or 
drooping of the right eyelid, due to his right eye cataract 
surgery performed at a VA facility in July 1999.  If the 
examiner concluded that the appellant had additional 
disability(ies), the examiner was requested to provide an 
opinion as to whether the proximate cause of the additional 
disability(ies) was (A) carelessness, 


negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment, or (B) an event not reasonably 
foreseeable.  The report prepared was to be typed.      

In December 2005, the appellant underwent a VA examination.  
In this regard, the Board notes that the December 2005 VA 
examination report was not typed.  In the report, the 
examining physician diagnosed the appellant with blindness of 
the right eye.  The examiner noted that the claims file was 
not available for review.  Thus, in a January 2006 addendum 
to the December 2005 VA examination report, the examiner from 
the appellant's December 2005 VA examination stated that 
review of the records again showed no evidence of any 
negligence or carelessness in the treatment at the VA for the 
appellant's eye condition.  According to the examiner, the 
appellant received standard of care throughout the chart 
records.  However, the Board notes that once again, the 
examiner did not provide any reasons or bases for his 
opinion, and he also failed to address the pertinent 
questions in this case, which are whether the appellant has 
additional disability, to specifically include defective 
vision of the right eye and/or drooping of the right eyelid, 
due to his right eye cataract surgery performed at a VA 
facility in July 1999, and if so, whether the proximate cause 
of the additional disability(ies) was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.  

The Board further observes that subsequent to the April 2004 
Board remand, although the RO obtained outpatient treatment 
records from the Little Rock VAMC, from January 2002 to the 
present, the RO did not attempt to obtain the operative 
report(s) pertinent to the appellant's July 1999 right eye 
cataract surgery, as per the April 2004 Board remand.  

Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the April 2004 remand.  Compliance by the 
RO with Board remand directives is neither optional nor 
discretionary.  Where the remand of the Board is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   

Moreover, effective September 2, 2004, new VA regulations 
establishing the criteria for adjudicating claims under the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997 went into effect.  See 38 C.F.R. § 3.361 (2005).  The RO 
has not considered the appellant's claim, which was received 
by VA in 2002, under the new controlling criteria, nor has 
the appellant been informed of this particular regulation.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must attempt to obtain any 
operative report(s) pertinent to the 
appellant's July 1999 right eye cataract 
surgery, if available.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond. 

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA ophthalmologic examination by an 
appropriate specialist to determine the 
nature and etiology of any right eye 
disorder and/or right eyelid disorder.  
The claims folder and a copy of this 


remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the appellant developed additional 
disability(ies), to include defective 
vision of the right eye and/or drooping of 
the right eyelid, due to his right eye 
cataract surgery performed at a VA 
facility in July 1999. 

If the examiner concludes that the 
appellant has additional disability(ies), 
the examiner should provide an opinion as 
to whether the proximate cause of the 
additional disability(ies) was (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment, or (B) 
an event not reasonably foreseeable.  

In addition, given that it was noted in 
the appellant's July 1999 consent form 
that loss of vision was an attendant risk 
and/or expected result from the cataract 
surgery, the examiner must provide an 
opinion as to whether ptosis of the eyelid 
was also an attendant risk and/or expected 
result from the appellant's right eye 
cataract surgery.  

The examiner must comment on the 
appellant's contention that his eyelid was 
cut during his July 1999 cataract surgery, 
and if so, whether this caused his eyelid 
to drop down, thereby hindering his sight 
and causing facial disfigurement.  

A complete rationale for all opinions 
should be provided.  The report prepared 
must be typed. 

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

6.  The RO must prepare a new rating 
decision and readjudicate the issues on 
appeal in light of 38 C.F.R. § 3.361.  If 
any benefit sought on appeal is not 
granted in full, the RO must issue a 
supplemental statement of the case, which 
must include consideration of the new 
criteria for evaluating claims for 
benefits under 38 U.S.C.A. § 1151 filed 
after October 1, 1997.  See 38 C.F.R. § 
3.361.  The RO must then provide the 
appellant and his representative an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

